department of the treasury internal_revenue_service washington d c chief_counsel date number release date conex-108543-18 index number the honorable john j bonacic new york state senator state capitol room albany ny dear mr bonacic thank you for your letter dated date requesting an opinion about a proposal advanced by the governor of the state of new york in his fiscal_year state executive budget in your letter you explained this proposal would allow taxpayers who itemize deductions to claim charitable deductions for contributions to funds established for the benefit of state and local governments also this proposal provides that any taxpayer donating to these funds may claim a state tax_credit equal to percent of the donation amount for the tax_year after the donation is made specifically you asked for our opinion about whether amounts contributed by taxpayers under this proposal would be recognized by the irs as a charitable_contributions deductible under the internal_revenue_code section dollar_figure of revproc_2018_1 2018_1_irb_1 provides that the offices of associate chief_counsel ordinarily do not issue letter rulings on matters involving the federal tax consequences of any proposed federal state local municipal or foreign legislation therefore we are unable to provide an opinion on the governor’s proposal nevertheless we are aware of his and similar proposals and are continuing to study the application of the federal tax laws to these matters conex-108543-18 thank you for providing information on this matter if you have any questions please contact me or -------------- at -------------------- sincerely brinton warren chief branch office of associate chief_counsel income_tax accounting
